RENDERED: JULY 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0704-MR

SHEILA JEAN BURDEN AND
PHILLIP BURDEN                                                    APPELLANTS


              APPEAL FROM MUHLENBERG CIRCUIT COURT
v.            HONORABLE JOHN L. ATKINS, SPECIAL JUDGE
                       ACTION NO. 18-CI-00423


TERRI CARVER n/k/a TERRI
ANDERSON; THE ESTATE OF
SHELBY WALKER, JR.; SANDRA
BAKER as EXECUTRIX OF THE
ESTATEA OF SHELBY WALKER,
JR.; AND SANDRA BAKER,
INDIVIDUALLY                                                        APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: This matter involves the conveyance of real estate by the

executrix of an estate to a purchaser for value. The Muhlenberg Circuit Court

entered summary judgment against the heirs who had claimed that the transaction
was improper and alleged that the purchaser had notice that there were concerns

about the title prior to the transaction. We affirm.

                                        FACTS

             Shelby Walker, Jr. passed away in June of 2016. He died testate,

leaving a last will and testament which named his son as executor. His son served

for a short time, after which Appellee, Sandra Baker, the named alternate and

daughter of the deceased, was appointed executrix. The written last will and

testament specifically granted the executor or executrix the

             full power and authority to sell (at public or private sale,
             for cash or credit), and to mortgage, lease, and convey
             any part of my estate, both real and personal, and to
             execute good and sufficient deeds or other instruments
             necessary to convey title to same, at such time and upon
             such terms and conditions as they may deem best in order
             to fulfill my desires as expressed in this my LAST
             WILL AND TESTAMENT, all without court order.

             The will also provided that each of the testator’s five children should

inherit equal shares of his property, real and personal. Appellant, Sheila Burden,

was one of the children of the decedent. Sheila Burden and her husband Phillip

owned property adjacent to real estate owned by her father, and they alleged in the

complaint they filed in Muhlenberg Circuit Court that they had maintained the

property of the decedent which adjoined their real estate. Having maintained the

property for a period of thirty (30) years, the Burdens believed that they were

entitled to that property as part of Sheila’s one fifth (1/5) of her father’s estate.

                                           -2-
             In May of 2018, the executrix conveyed real estate of the decedent to

Appellee, Terri Carver for $146,000, a fair price for the property. Carver was a

bona fide purchaser, having secured financing to purchase the property. A title

examination was conducted by the mortgaging entity. The Burdens allege that the

executrix did not have the authority to so convey, despite the clear grant of such

authority in the last will and testament of Shelby Walker, Jr. The conveyance to

Carver included the tract behind the Burden home, a tract that the Burdens desired

to inherit as part of Sheila’s share of her father’s estate.

             The Burdens filed suit seeking to undo the conveyance to Carver and

alleging that the deed was of no consequence as all of the beneficiaries and their

spouses were necessary signatories to any deed of conveyance. Carver answered

and alleged that as a bona fide purchaser for value, she relied upon the clear

language of the will granting the executrix the authority to convey property of the

estate without approval of court or any other approval. She later filed a motion for

summary judgment, which was granted. The Burdens appealed to this Court. We

affirm.

                             STANDARD OF REVIEW

             Appellate courts review a trial court’s entry of summary judgment de

novo. Cmty. Fin. Servs. Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019). In the

seminal case of Steelvest, Inc. v. Scansteel Service Center, Inc., the Kentucky


                                           -3-
Supreme Court explained that “the proper function of summary judgment is to

terminate litigation when, as a matter of law, it appears that it would be impossible

for the respondent to produce evidence at the trial warranting a judgment in his

favor.” 807 S.W.2d 476, 480 (Ky. 1991). In reviewing such a motion, the trial

court must view the facts “in a light most favorable to the party opposing the

motion for summary judgment and all doubts are to be resolved in his favor” and in

so doing must examine the proof to ensure that no real issue of material fact exist.

Id.

                                    ANALYSIS

             At the outset, we must point out the deficiencies of the Appellants’

briefs. The first brief filed by Appellants was rejected as deficient and counsel was

advised as to some of the failures contained in the brief and was given an

opportunity to correct the deficiencies. Counsel may have cured some of the

formatting issues, but did not comply with all of the requirements of Kentucky

Rules of Civil Procedure (CR) 76.12, despite having an additional opportunity to

do so.

             CR 76.12(4)(c)(iii) requires:

             A “STATEMENT OF POINTS AND AUTHORITIES,”
             which shall set forth, succinctly and in the order in which
             they are discussed in the body of the argument, the
             appellant’s contentions with respect to each issue of law
             relied upon for a reversal, listing under each the
             authorities cited on that point and the respective pages of

                                         -4-
              the brief on which the argument appears and on which
              the authorities are cited.

(Emphasis added.)

              The first brief filed by Appellants wholly failed to comply with CR

76.12(4)(c)(iii). The brief filed following the deficiency determination did not

correct the deficiency suitably. It is not ‘succinct’ to list contentions which are

lengthy and consist of several sentences. Counsel should be advised that he should

be able to succinctly state the contentions he forwards in the brief, and a failure to

do so may be an indication of a failure to adequately identify and frame the issues

to be presented to the court. The ability to succinctly state and present the issues to

be argued cogently is an indication of the strength, or weakness, of the issues

themselves.

              CR 76.12(4)(c)(v) requires that there be “ample supportive references

to the record” for allegations of fact made in support of an argument. The

Appellants’ brief wholly fails to provide any such references; it is not sufficient or

compliant to simply place documents from the record in an appendix and provide

references to the appendix.

              Before addressing the merits of Porter’s argument, we
              address her failure to comply with the requirements of
              CR 76.12. Any number of opinions of this Court and
              those of the Supreme Court emphasize the importance of
              the appellate rules. See Clark v. Workman, 604 S.W.3d
              616, 616-19 (Ky. App. 2020). We will not, as we did in
              Clark, identify each deficiency, but we do urge counsel

                                          -5-
             to read all the appellate rules carefully, especially CR
             76.12, to avoid compromising the appellate rights of
             future clients.

Porter v. Allen, 611 S.W.3d 290, 293 (Ky. App. 2020) (footnotes omitted).

             When confronted with a brief which does not provide citations to the

record or is otherwise not in compliance with the rules, CR 76.12(8)(a) provides

the reviewing Court with several alternatives:

             (8) Penalties.

             (a) A brief may be stricken for failure to comply with any
             substantial requirement of this Rule 76.12.

             We do not take this action lightly. We feel compelled to do so as we

hold a responsibility to those practitioners and lay litigants who take care to

comply with the rules. We are entrusted with ensuring that the rules are applied

equitably and that the administration of justice in the Commonwealth is conducted

with fundamental fairness, which requires that all be required to comply with very

well-known, necessary, and functional rules for filings.

             Because the brief here is so deficient and fails so completely to

comply with the rules, we strike the brief and will review only for manifest

injustice.

             The Kentucky Civil Rules of Procedure are a vital part of
             appellate procedure, as has been recognized for decades
             by the courts of this Commonwealth. Very recently, this
             Court expressed the importance in following these rules
             in appellate briefing:


                                          -6-
                    It is a dangerous precedent to permit
                    appellate advocates to ignore procedural
                    rules. Procedural rules “do not exist for the
                    mere sake of form and style. They are lights
                    and buoys to mark the channels of safe
                    passage and assure an expeditious voyage to
                    the right destination. Their importance
                    simply cannot be disdained or denigrated.”
                    Louisville and Jefferson County
                    Metropolitan Sewer Dist. v. Bischoff, 248
                    S.W.3d 533, 536 (Ky. 2007) (quoting
                    Brown v. Commonwealth, 551 S.W.2d 557,
                    559 (Ky. 1977)). Enforcement of procedural
                    rules is a judicial responsibility of the
                    highest order because without such rules
                    “[s]ubstantive rights, even of constitutional
                    magnitude, . . . would smother in chaos and
                    could not survive.” Id.

             Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).

             The Court went on to provide detailed reasons for the
             procedural rules and concluding that “the rules are not
             only a matter of judicial convenience. They help assure
             the reviewing court that the arguments are intellectually
             and ethically honest.” Id. at 697.

Mullins v. Ashland Oil, Inc., 389 S.W.3d 149, 153 (Ky. App. 2012).

             Once a brief has been stricken as noncompliant, there are no issues

presented to the appellate court for determination. Thus, a reviewing court will

only review the matter below for manifest injustice. See Hallis, 328 S.W.3d at

696. (“Our options when an appellate advocate fails to abide by the rules are: (1)

to ignore the deficiency and proceed with the review; (2) to strike the brief or its


                                          -7-
offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the brief

for manifest injustice only[.])” Id. Because the issue involved here–the grant of

summary judgment in favor of the Appellee–is discrete, we opt for the last remedy

and will review for manifest injustice.

             The Appellants complain that the trial court did not offer a complete

analysis of the matter at hand in the order granting summary judgment in favor of

the Appellees. CR 52.01 makes it clear that findings are not required on entry of

summary judgment. “Findings of fact and conclusions of law are unnecessary on

decisions of motions under Rules 12 or 56 . . . .”

             Thus, we must decide whether the trial court’s entry of summary

judgment was correct in its determination that, as a matter of law, the Burdens

could not succeed in their lawsuit. Distilling the matter at hand down to its

simplest terms, the Burdens challenge the authority of the executrix to convey the

real estate they hoped they would receive and also call into question Carver’s

status of purchaser for value. For if she is such, and the executrix had the authority

under the will to convey real estate of the decedent, then summary judgment was

properly granted.

             One need read no further than paragraph four of the last will and

testament of Shelby Walker, Jr. to answer this question. The will granted the

executor/executrix with the “full power and authority to sell . . . any part of my


                                          -8-
estate, both real and personal” and such provides a solid basis for any purchaser to

rely upon that grant of authority.

             As the Appellee argues, Kentucky has a race-notice statute.

             Kentucky is a race-notice jurisdiction. See [Kentucky
             Revised Statutes (KRS)] 382.270-.280. In order to have
             first priority, “one must not only be the first to file the
             mortgage, deed or deed of trust, but the filer must also
             lack actual or constructive knowledge of any other
             mortgages, deeds or deeds of trust related to the
             property.” Wells Fargo Bank, Minnesota, N.A. v.
             Commonwealth, Finance and Administration,
             Department of Revenue, 345 S.W.3d 800, 804 (Ky.
             2011). Put another way, a prior interest in real property
             takes priority over a subsequent interest that was taken
             with notice, actual or constructive, of the prior interest.

Mortg. Elec. Registration Sys., Inc. v. Roberts, 366 S.W.3d 405, 407-08 (Ky.

2012).

             Thus, unless a prior purchaser or devisee had properly filed a deed or

a lis pendens notice pursuant to KRS 382.440, Carver, as a purchaser for value,

properly relied upon the authority granted to the executrix to sell real property in

the will. This, coupled with a title search conducted to be sure the decedent was

the owner of the real estate at the time of his passing, was sufficient.

             No mortgage, deed or deed of trust conveying real
             property is valid against a purchaser for a valuable
             consideration, without notice thereof, or creditors until it
             is properly filed. KRS 382.270. A mortgage, deed or
             deed of trust shall take effect at the time it is filed. KRS
             382.280. The combined effect of these statutes is known
             as the “race-notice” rule. In other words, one must not


                                          -9-
             only be the first to file the mortgage, deed or deed of
             trust, but the filer must also lack actual or constructive
             knowledge of any other mortgages, deeds or deeds of
             trust related to the property.

Wells Fargo Bank, Minnesota, N.A. v. Commonwealth, Fin. & Admin., Dep’t of

Revenue, 345 S.W.3d 800, 804 (Ky. 2011), as corrected (Aug. 25, 2011).

             Carver had every reason to believe that the executrix had the authority

to sell her the property because she did, in fact, have such authority, for it was

granted to her in express language in the will.

             Where one purchases land from an executor as such, he is
             bound to know whether or not the latter is authorized by
             the will to make the sale, and if the executor has no such
             power the purchaser is not an innocent or bona fide
             purchaser. But where the executor has power to sell, a
             purchaser from him acquires good title, notwithstanding
             the bad faith of the executor in making the sale, where he
             had no knowledge of such bad faith; for the purchaser
             has a right to presume that the executor is acting in good
             faith, and is not bound to inquire whether a necessity for
             the exercise of the power given by the will exists,
             although he must not disregard information which he
             cannot avoid receiving without extraordinary negligence;
             and if he has notice that the sale is made for a purpose
             other than that for which the will empowers the executor
             to sell, or is otherwise unauthorized, the legal title of the
             devisees is not divested. Where the sale is tainted by
             fraud and covin between the executor and the purchaser,
             it is absolutely void, and the title to the property remains
             unchanged.
Buckner v. Buckner, 185 Ky. 540, 215 S.W. 420, 425 (1919) (citation

omitted).



                                         -10-
             Needless to say, some “desire” on the part of a beneficiary that a

particular portion of an estate be distributed to said beneficiary is insufficient to put

a bona fide purchaser on notice of a claim. Though a prior deed might have

included the signatures of all of the beneficiaries listed in the last will and

testament, such was not necessary and the fact that such signatures appeared on

one deed did not establish such a requirement.

                                   CONCLUSION

             The trial court properly granted summary judgment in favor of the

Appellees as the Appellants have no basis to claim that the executrix did not have

the authority to convey real estate when the last will and testament clearly and

unambiguously granted such authority. The decision of the trial court is affirmed.

             ACREE, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS AND FILES SEPARATE
OPINION.

             THOMPSON, K., JUDGE, CONCURRING: I concur but state that

the majority has conducted a well written analysis on the merits of this appeal.

The striking of the Appellants’ brief is unnecessary.




                                          -11-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEE, TERRI
                           CARVER N/K/A TERRI
Wendell Holloway           ANDERSON:
Madisonville, Kentucky
                           Matthew C. Hess
                           Elizabethtown, Kentucky




                         -12-